DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
The amendment filed on January 11, 2021 does not comply with the manner in which claims are to be amended as required by 37 CFR 1.121.  For example, in claim 1, line 2, “fluid impinging” is underlined as newly added text.  Yet, the text appears in the claims filed on July 22, 2020.  Additionally, claims 14 and 15 show the same changes as the claims filed on July 22, 2020.  These are just examples.  Any future amendments failing to fully comply with 37 CFR 1.121 will be held non-responsive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
Applicant elected with traverse Species A, figure 4(a) in the reply filed on April 13, 2020.  

Claims 4, 7, 8, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 13, 2020. 

Information Disclosure Statement
Regarding the IDS filed on July 25, 2020, the U.S. Patent Documents were considered and listed on the initialed PTO-1449 mailed on April 22, 2020. 

Claim Objections
Applicant is advised that should claim 3 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5, 11, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeFrank (6,864,591). 
DeFrank discloses a sprinkler comprising:
a nozzle 40;

an eddy current dampener 52, 60 comprising:
at least one magnet 66;
an electrically conductive material 70 (copper, col. 3, l. 60);
wherein said eddy current dampener is configured such that rotation of one of said magnet and said electrically conductive material induces an eddy current between said magnet and said electrically conductive material when said distributor rotates (inherent in the interaction between the magnet and the electrically conductive material);
wherein said at least one magnet comprises a plurality of magnets;
an axle 48.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (5,381,960). 
Sullivan et al. disclose a sprinkler comprising:
a nozzle 46;
a distributor 22;
an eddy current dampener 31, 41 comprising:
at least one magnet 41;
an electrically conductive material 31 (ferric metal washer 31);
wherein said eddy current dampener is configured such that rotation of one of said magnet and said electrically conductive material induces an eddy current between said magnet and said electrically conductive material when said distributor rotates (inherent in the interaction between the magnet and the electrically conductive material).

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.  
Applicant argues that DeFrank does not utilize an eddy current dampener.  Applicant further argues that Eddy currents are created when a conductor passes through a magnetic field, or alternatively when a moving magnetic field passes a static conductor, which creates opposing forces that spin inside the conductor.  In DeFrank, a moving magnetic field passes a static conductor.  Magnets 66 spin about the axis of shaft 48 with deflector 26.  The magnet field of the magnets 66 pass a static conductor 70.  If more is required to create an eddy current, claim 1 lacks the additional structure to perform the function of creating an eddy current and an indefiniteness rejection would be proper.  DeFrank functions in the same manner as argued by Applicant.  DeFrank discloses, in col. 4, ll. 40-42, that “the electric generator 28 tends to decrease the rotation speed of the rotary deflector 26.”
Applicant argues that, in Sullivan, an eddy current is not created because the disc is changing its distance from the magnet as opposed to spinning past the magnet.  Claim 1 does not require the distance between the disc and the magnet to be non-changing.  Applicant’s argument is not commensurate in scope with the claimed invention.  If non-changing distance is required to create an eddy current, the claim would fail to claim the structure to maintain the non-changing distance between the magnet and the electrically conductive material.  The claim would lack structure to perform the function of creating an eddy current.  An indefinite rejection would be proper (if Applicant’s argument holds true).   In Sullivan, the deflector 22 is rotated (col. 2, ll. 40-43) by water impinging on grooves 23.  The electrically conductive material 31 is spun in the magnetic field of magnet 41.
Regarding Applicant’s argument to Katzman, Applicant’s argument is moot.  Katzman is not the basis for any rejection in this Office action.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK